Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered May 5, 2006, which, to the extent appealed from as limited by the brief, denied third-party defendant H & L Trucking’s motion for summary judgment, unanimously affirmed, with costs.
H & L’s employee conceded in testimony that he was responsible for supervising the loading of steel onto his truck. Two of plaintiffs coworkers who were involved in the unloading process stated, in identical affidavits, that they were working *294with “a large load which was dangerously placed on the trailer . . . steel on steel which should have been separated by wood dunnage to limit the steel from moving and sliding around.” Plaintiffs foreman testified that when the truck arrived, the steel beams were a “mess”; he and his crew looked at the load and laughed, saying, “Do you believe the way this guy loaded it”? There are thus issues of fact as to H & L’s role and alleged negligence in the steel loading process, precluding summary disposition.
We have considered H & L’s other argument and find it unavailing. Concur—Andrias, J.E, Saxe, Sullivan, Gonzalez and McGuire, JJ.